Appeal by the defendant from a judgment of the Supreme Court, Queens County (Erlbaum, J.), rendered October 28, 2003, convicting him of attempted murder in the second degree, assault in the first degree (two counts), aggravated criminal contempt, criminal contempt in the first degree (three counts), criminal contempt in the second degree, criminal possession of a weapon in the fourth degree (two counts), assault in the second degree, and assault in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s challenge to the legal sufficiency of the evidence is unpreserved for appellate review (see CPL 470.05 [2]; People v Gray, 86 NY2d 10, 19 [1995]). In any event, viewing the evidence in the light most favorable to the prosecution {see People v Contes, 60 NY2d 620, 621 [1983]), we find that it was legally sufficient to establish the defendant’s guilt of the crimes charged beyond a reasonable doubt. Moreover, resolution of issues of credibility is primarily a matter to be determined by the jury, which saw and heard the witnesses, and its determination should be accorded great deference on appeal (see People v Romero, 7 NY3d 633, 644-645 [2006]; People v Mateo, 2 NY3d 383, 410 [2004]). Upon the exercise of our factual review power (see CPL 470.15 [5]), we are satisfied that the verdict of guilt was not against the weight of the evidence (see People v Romero, supra).
In the circumstances of this case, the court’s Sandoval ruling (see People v Sandoval, 34 NY2d 371, 374 [1974]) does not require reversal.
The defendant’s remaining contentions are without merit. Spolzino, J.E, Fisher, Covello and McCarthy, JJ., concur.